Bloodworth, J.
Mrs. W. C. Herrington sued J. D. Herring-ton, and in her petition alleged in part that plaintiff and defendant each owned a half interest in a farm on which was a dwelling of the proximate value of $1000, on which dwelling the defendant procured a fire-insurance policy for $500; that she was not a resident of the county in which the farm was located, hut that the defendant “has at all times liad control and possession of said property, and has rented the same out and collected the rents thereof;” that “it was the duty of defendant to insure said property for the use and benefit of both owners;” that while the insurance policy was still of force the house was totally destroyed by fire; that defendant collected the $500 insurance, and “now holds the same for the benefit of the joint owners of said property;” that by reason of the foregoing facts defendant has received for her benefit $250, for which sum with interest thereon she prays judgment. The court sustained a general demurrer and dismissed the petition, and plaintiff excepted.
The petition does not show that the insurance policy covered the interest of the plaintiff in the property, or that she had paid any part of the premium, or that the defendant was under any legal duty to keep the property insured for her benefit. The court did not err in rendering the following judgment: “Upon consideration it is the opinion of the court that the petition of plaintiff as amended fails to state a cause of action, and same is dismissed on general demurrer, and judgment rendered in favor of defendant and against plaintiff for costs of suit.”

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.